                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSEPH RAY JORDAN, #60818-054,                    )
                                                  )
               Plaintiff,                         )
                                                  )
vs.                                               )          Case No. 18−cv–01100−JPG
                                                  )
ATTORNEY GENERAL,                                 )
FEDERAL BUREAU OF PRISONS,                        )
DIRECTOR OF BUREAU OF PRISONS,                    )
UNITED STATES OF AMERICA, and                     )
UNKNOWN STAFF OF USP-MARION,                      )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

       This matter is now before the Court for consideration of the Amended Complaint filed by

Plaintiff Joseph Jordan on October 3, 2018. (Doc. 16). Plaintiff is currently in the custody of the

Federal Bureau of Prisons (“BOP”) and is housed at the Federal Correctional Institution located

in Terre Haute, Indiana (“FCI-Terre Haute”). In the Amended Complaint, he addresses two

distinct groups of claims. The first arises from a 2014 inmate assault that occurred at the United

States Penitentiary in Marion, Illinois (“USP-Marion”).        (Doc. 16, pp. 3-14).   The second

involves a challenge to the BOP’s religious diet policy, which substantially burdens Plaintiff’s

exercise of religion. (Doc. 16, pp. 14-21). He specifically asks the Court to enjoin ongoing

violations of his religious rights at FCI-Terre Haute. (Doc. 16, p. 21).

       The Amended Complaint is subject to review under 28 U.S.C. § 1915A, which requires

the Court to screen prisoner complaints and filter out non-meritorious claims. See 28 U.S.C. §

1915A(a). Any portion that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is immune from

                                                 1
such relief must be dismissed. 28 U.S.C. § 1915A(b). As part of the screening process, the

Court must also consider whether any claims in the Amended Complaint are improperly joined

in the action and subject to severance. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                     Amended Complaint

       In the Amended Complaint, Plaintiff describes a grisly attack by several highly

aggressive inmates at USP-Marion on December 10, 2014. (Doc. 16, pp. 3-14). Prior to the

attack, Plaintiff complained about the dangers of housing inmates with mixed aggression levels

together in the Communications Management Unit (“CMU”). The BOP Director and other

prison officials ignored his complaints. Plaintiff was assaulted by several inmates and sustained

a broken jaw that necessitated surgery and weeks of painful recovery. Id.

       Plaintiff also challenges the BOP’s “one-size-fits-all” religious diet. (Doc. 16, pp. 14-

21). He claims the BOP’s diet substantially burdens his exercise of religion. Plaintiff has asked

the BOP director, warden, chaplain, and food service director at each facility where he has been

housed for a meat- and egg- free diet. He has been forced to choose between the general diet, a

non-flesh diet, and a certified meal plan, all of which include food that he cannot consume in

accordance with his religious beliefs.     Because Plaintiff refuses to eat these foods, he is

malnourished and suffers from a number of related health problems. Id. He asks this Court to

enjoin the ongoing interference with his religious exercise by officials at FCI-Terre Haute, where

he has been housed since 2015. (Doc. 16, p. 21).

                                           Severance

       Before this Court screens Plaintiff’s claims pursuant to § 1915A, it is necessary to

identify which claims belong in this action and which do not. The claims fall into two groups:

(1) those claims arising from the 2014 inmate assault that occurred at USP-Marion (Doc. 16, pp.



                                                2
3-14); and (2) those claims arising from the BOP’s “one-size-fits-all” religious diet policy (Doc.

16, pp. 14-21). The first group encompasses Plaintiff’s claim against the United States under the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-80, and the related Eighth

Amendment claims against the 2014 BOP Director and various Unknown Staff at USP-Marion1

pursuant to Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). (Doc. 16, pp. 3-

14).   The second group encompasses claims pursuant to the First Amendment, Eighth

Amendment, and Religious Freedom and Restoration Act (“RFRA”), 42 U.S.C. § 2000bb,

against BOP officials,2 who are responsible for adopting and/or enforcing the “one-size-fits-all”

religious diet policy. (Doc. 16, pp. 14-21).

        These two groups of claims were previously severed into separate suits, and Plaintiff has

attempted to re-join them in the Amended Complaint. He originally filed this action in the

United States District Court for the District of Columbia on September 15, 2017. Jordan v.

Attorney General, et al., No. 17-cv-01944-UNA (D.C. 2017). The case was transferred to the

Southern District of Indiana on March 28, 2018. See Jordan v. Attorney General, et al., No. 18-

cv-00154-WTL-MJD (S.D. Ind.). The Southern District of Indiana screened the Complaint and

dismissed it for violating Federal Rule of Civil Procedure 8. (Docs. 14 and 15). Before doing

so, the Court identified what “appear[ed] to [be] a viable religious diet claim based on events that



1
  Plaintiff names the following defendants in connection with his Bivens claims: USP-Marion Wardens
(2013-15), unidentified officers who were assigned to the CMU on December 10, 2014 (“Unidentified
CMU Officers (Dec. 10, 2014)”), and unidentified prison administrator(s) who assigned Plaintiff to the
CMU’s special housing unit for the seven weeks following surgery (“Unidentified Administrators (Dec.
2014 – Jan. 2015)”). (Doc. 16, p. 4).
2
  Plaintiff allegedly notified the following officials about his religious diet when he transferred to each
new facility: BOP director, prison warden, prison chaplain, and food service director. (Doc. 16, pp. 16-
17). Because he did not name the prison warden(s), chaplain(s) or food service director(s) at each facility
as defendants, any claims against them shall be considered dismissed without prejudice. Also, because he
only named the BOP Directors from 2015 until 2018 as defendants in connection with this set of claims,
the Court will not refer to any earlier directors as defendants; any claims against them are also considered
dismissed without prejudice.

                                                     3
have occurred and are occurring in Terre Haute, Indiana” and “separate and distinct” claims

arising from “events which occurred at the Federal Prison in Marion, Illinois including an assault

on December 10, 2014.” (Doc. 8, p. 3).

       The Southern District of Indiana dismissed the Complaint without prejudice and ordered

Plaintiff to file an amended complaint focusing on his religious diet claims. The claims arising

from the 2014 inmate assault at USP-Marion were severed into a new case and transferred to this

District on May 7, 2018. (Doc. 13, pp. 1-2). Plaintiff missed the deadline to re-plead the

religious diet claims, and the Southern District of Indiana dismissed the case without prejudice

on May 24, 2018. (Docs. 14 and 15). Plaintiff’s request to file a post-judgment amended

complaint in the closed case was denied, but the Court made it clear that Plaintiff was not

precluded from pursuing his claims in a separate action. (Docs. 18 and 19). Rather than filing a

new suit in the Southern District of Indiana to address the ongoing violations of his religious

rights at FCI-Terre Haute, Plaintiff once again joined the religious diet claims and the inmate

assault claims together in the Amended Complaint he filed in this District. (Doc. 16).

       However, the two sets of claims are still improperly joined in the same action. Claims

involving different groups of defendants that arise from separate transaction(s) or occurrence(s)

and share no common question of law or fact cannot be joined in the same lawsuit. See FED. R.

CIV. P. 18, 20(a)(2); Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). In George v. Smith,

507 F.3d 605 (7th Cir. 2007), the Seventh Circuit emphasized that unrelated claims against

different defendants belong in separate lawsuits, “not only to prevent the sort of morass”

produced by multi-claim, multi-defendant suits, “but also to ensure that prisoners pay the

required filing fees” under the Prison Litigation Reform Act. George, 507 F.3d at 607 (citing

28 U.S.C. § 1915(b)(g)); Wheeler v. Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens, 860 F.3d



                                                4
at 436. The Court has broad discretion when deciding whether to sever claims pursuant to

Federal Rule of Civil Procedure 21 or to dismiss improperly joined defendants. See Owens v.

Hinsely, 635 F.3d 950, 952 (7th Cir. 2011); Rice v. Sunrise Express, Inc., 209 F.3d 1008, 1016

(7th Cir. 2000). The Court will exercise its discretion here because the two groups of claims

involve different defendants, distinct events, and separate legal theories.

       Moreover, the claims focus on events that occurred at BOP facilities located in two

different federal judicial districts. The 2014 inmate assault occurred at USP-Marion, which is

located in this District. The claims arising from the assault shall remain in this action. This

includes the FTCA claim against the United States and the Bivens claims against the 2014 BOP

Director and various Unknown Staff at USP-Marion, including USP-Marion Wardens (2013-15),

Unidentified CMU Officers (Dec. 10, 2014), and Unidentified USP-Marion Administrators (Dec.

2014 – Jan. 2015).

       In contrast, the religious diet claims focus on events that are allegedly still occurring at

FCI-Terre Haute, which is located in the Southern District of Indiana. Consistent with George

and Federal Rule of Civil Procedure 21, the Court shall sever the religious diet claims against the

2015-18 BOP Directors into a separate action. The appropriate venue for the action is the United

States District Court for the Southern District of Indiana. See 28 U.S.C. § 1391(b), 1404(a).

Therefore, the severed case will be transferred to the Southern District of Indiana for all further

action, once the new case is opened and given a case number.

                                            Disposition

       IT IS HEREBY ORDERED that Plaintiff’s religious diet claims (Doc. 16, pp. 14-21),

which are unrelated to his 2014 inmate assault claims (Doc. 16, pp. 3-14), are SEVERED into a

separate case against Defendants FEDERAL BUREAU OF PRISONS DIRECTORS (2015-



                                                  5
18) and WARDEN of FCI – TERRE HAUTE, who shall be added as a defendant, in his or her

official capacity only, based on Plaintiff’s request for injunctive relief.      See Gonzalez v.

Feinerman, 663 F.3d 311, 315 (7th Cir. 2011). The severed case shall be captioned: JOSEPH

JORDAN, Plaintiff vs. FEDERAL BUREAU OF PRISONS DIRECTORS (2015-18) and

WARDEN of FCI – TERRE HAUTE, Defendants.

       IT IS FURTHER ORDERED that a new case addressing Plaintiff’s religious diet

claims will be OPENED in this District and TRANSFERRED to the United States District

Court for the Southern District of Indiana for all further action. See 28 U.S.C. § 1391(b),

1404(a). In the newly-severed case, the Clerk is DIRECTED to file the following documents:

       1) This Memorandum and Order Severing Case and Directing Transfer;
       2) First Amended Complaint (Doc. 16);
       3) Order Denying Request for “Emergency Temporary Injunction” (Doc. 17);
       4) Motion for Leave to Proceed in forma pauperis (Doc. 2).
       IT IS ORDERED that the only claims remaining in this action pertain to Plaintiff’s 2014

inmate assault (Doc. 16, pp. 3-14). This includes the claim under the Federal Tort Claims Act

against Defendant UNITED STATES OF AMERICA and the claims brought pursuant to

Bivens against Defendants FEDERAL BUREAU OF PRISONS DIRECTOR (2014) and

UNKNOWN STAFF AT USP-MARION (i.e., USP-MARION WARDENS (2013-15), USP-

MARION CMU OFFICERS (DEC. 2014), and USP-MARION ADMINISTRATORS (DEC.

2014 – JAN. 2015)). These claims will be screened in a separate order pursuant to § 1915A. No

service shall be ordered on the defendant(s) in this case until the § 1915A review is completed.

       This case shall now be captioned: JOSEPH JORDAN, Plaintiff vs. UNITED STATES

OF AMERICA, FEDERAL BUREAU OF PRISONS DIRECTOR (2014), and UNKNOWN

STAFF at USP-MARION (i.e., USP-MARION WARDENS (2013-15), USP-MARION



                                                6
CMU OFFICERS (DEC. 2014), and USP-MARION ADMINISTRATORS (DEC. 2014 –

JAN. 2015)), Defendants.

       IT IS ORDERED that the following Defendants are DISMISSED with prejudice from

this action because the allegations fail to state a claim against them based on the 2014 inmate

assault at USP-Marion: ATTORNEY GENERAL, FEDERAL BUREAU OF PRISONS, and

FEDERAL BUREAU OF PRISONS DIRECTORS (2015-18). The Clerk is DIRECTED to

TERMINATE these parties as Defendants on the docket sheet in CM/ECF.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7

days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action

for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: October 17, 2018
                                                      s/J. Phil Gilbert
                                                      U.S. District Judge




                                                7
